Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1, 3-22 are now pending.

Claim Objections
Claims 20-22 are objected to because of the following informalities:  (a) Claim 20 (and similarly for claims 21-22), line 6, the phrase “allow gaseous oxidizing agent” is grammatically awkward.  It is suggested to rewrite as “allow the gaseous oxidizing agent” for readability.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 3-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  (a) Claim 1 (and similarly for claim 19), reference to the phrases “a composition that can passively generate a gaseous oxidizing agent component” and “wherein the gaseous oxidizing agent component can be generated,” is misdescriptive/vague as it is not readily apparent whether the “gaseous oxidizing agent component” is actually generated or not as “that can” or “can be” does not positively recites these elements thus far in the claim.  Furthermore, it is not readily apparent how such a “composition” is configured to “generate a gaseous oxidizing agent component” and further, there is no means or structure to readily produce/generate the “gaseous oxidizing agent component,” respectively, rendering the claim(s) essentially incomplete and otherwise indefinite.  
and/or actively” render the claim indefinite, as it is not readily apparent whether the container is passively or actively or both conditions are needed to “allow gaseous oxidizing agent component to be controllably transferred from inside the container to the interior gas space of the housing.”
As claims 3-18 depend from claim 1, they are rejected under the same grounds.  As claims 21-22, which are dependent from claim 20, are therefore rejected under the same grounds.

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not completely persuasive.
A…The filing (and approval) of the Terminal Disclaimer filed on 11/24/21, has overcome the Obviousness Double Patenting rejection.
B…The objection to claim 20 has not been overcome.  Claims 21-22 also include this informality.  The Examiner has made a suggestion to fix this language.
C…Regarding the 112(b) rejection, applicant argues (on page 3 of the “Remarks”), with respect to claims 1, 19 & 20 that “For example, one of skill in the art would understand that claim 1 features a composition present in the electronic device where the composition can passively generate a gaseous oxidizing agent component so that the gaseous oxidizing agent component is present in the interior gas space at a mole fraction in the range from 0.1 to less than 20 mole percent based on the total gas in the interior gas space. 
In addition, the specification explains that the present application includes passive approaches for generating a gaseous oxidizing agent component from a composition at a rate selected to 
Passive production a gaseous oxidizing agent component refers to the decomposition of materials or reaction of two or more materials through their inherent physical and chemical properties resulting in the production of a gaseous oxidizing agent component a rate sufficient to maintain the desired concentration of a gaseous oxidizing agent component in an electronic device such as a hard disk drive. Passive generation of gaseous oxidizing agent component is in contrast to active generation of gaseous oxidizing agent component, which refers to the controlled application of active mechanisms such as one or more of heat, light, electrochemical, injected electrons and/or water to oxygen liberating compounds to control the rate at which oxygen is produced. (see, e.g., page 6, line 25 to page 7, line 4; and FIG. 1).”
This is found unpersuasive, as, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner considers the 112(b) rejection appropriate and has thus been maintained.

Allowable Subject Matter
Claims 1, 3-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        


BEM
February 2, 2022